


Exhibit 10.12


    
SECURITY AGREEMENT


This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Agreement”), dated as of June 30, 2015, is executed by
Thomas Lockhart, a resident of 2829 Timmons Lane, #214, Houston, TX 77027
(together with his successors and assigns, the “Guarantor”), and American Power
Group Corporation (the “Lender”).


WHEREAS, Trident Resources LLC, a North Dakota limited liability company (the
“Company”), desires for the Lender to make a loan to the Company; and


WHEREAS, the Guarantor is the sole owner of 100% of the equity interests of the
Company, and desires that the Lender make such loan to the Company;


WHEREAS, the Lender is willing to make such loan, subject to the terms and
conditions of this Agreement;


NOW, THEREFORE, in consideration of the agreements of the parties herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


AGREEMENT


1.Definitions and Interpretation. When used in this Agreement, the following
terms have the following respective meanings:


“Collateral” has the meaning given to that term in Section 2 hereof.


“Event of Default” has the meaning given to that term in the Guaranty.


“Guaranty” means that certain secured personal guaranty dated as of the date
hereof, executed by the Guarantor.


“Obligations” has the meaning given to that term in the Guaranty.


“UCC” means the Uniform Commercial Code as in effect in the State of Iowa from
time to time.


All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Guaranty. Unless otherwise defined herein, all terms
defined in the UCC have the respective meanings given to those terms in the UCC.


2.Grant of Security Interest. As security for the Obligations, the Guarantor
hereby pledges to the Lender a security interest in all right, title and
interests of the Guarantor in and to the property and assets described on
Schedule 1 hereto (collectively, the “Collateral”).


3.General Representations and Warranties. The Guarantor represents and warrants
to the Lender that (a) the Guarantor is the owner of the Collateral and that no
other Person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral; (b) upon the filing of UCC-1
financing statements in the appropriate filing offices, the Lender will have a
perfected, first-priority security



--------------------------------------------------------------------------------




interest in the Collateral to the extent that a security interest in the
Collateral can be perfected by such filing; and (c) all of the Collateral is
currently located at 401 43rd Street N, Fargo, ND and the Company’s location in
Turtle Lake, ND.
        
4.Covenants Relating to Collateral. The Guarantor hereby agrees (a) to perform
all acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to the Lender therein and the perfection and
priority of such Lien, including without limitation, executing, delivering to
the Lender, and/or recording, as the Lender may request, title documents and/or
lien certificates sufficient to create and perfect the Lien on the Collateral;
(b) not to use or permit any Collateral to be used (i) in violation in any
material respect of any applicable law, rule or regulation, or (ii) in violation
of any policy of insurance covering the Collateral; (c) to pay promptly when due
all taxes and other governmental charges, all Liens and all other charges now or
hereafter imposed upon or affecting any Collateral; (d) without 30 days’ written
notice to the Lender, not to change the location of any of the Collateral;
(e) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by the Lender to perfect, maintain and protect its Lien hereunder
and the priority thereof; (f) to appear in and defend any action or proceeding
which may affect its title to or the Lender’s interest in the Collateral;
(g) not to surrender or lose possession of (other than to the Lender), sell,
encumber, lease, rent, or otherwise dispose of or transfer any Collateral or
right or interest therein, and to keep the Collateral free of all Liens; (h) to
comply with all material requirements of law relating to the production,
possession, operation, maintenance and control of the Collateral; and (i) to
permit the Lender and its representatives the right, at any time during normal
business hours, upon reasonable prior notice, to visit and inspect the
Collateral.


5.Authorized Action by the Lender. The Guarantor hereby irrevocably appoints the
Lender as his attorney-in-fact (which appointment is coupled with an interest)
and agrees that the Lender may perform (but the Lender shall not be obligated to
and shall incur no liability to the Guarantor or any third party for failure so
to do) any act which the Guarantor is obligated by this Agreement to perform,
and to exercise such rights and powers as the Guarantor might exercise with
respect to the Collateral, including the right to (a) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (b) make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (c) insure, process and preserve the
Collateral; (d) pay any indebtedness of the Guarantor relating to the
Collateral; and (e) file UCC financing statements and execute other documents,
instruments and agreements required hereunder; provided, however, that the
Lender shall not exercise any such powers granted pursuant to subsections (a)
through (d) prior to the occurrence of an Event of Default and shall only
exercise such powers during the continuance of an Event of Default. The
Guarantor agrees to reimburse the Lender upon demand for any reasonable costs
and expenses, including attorneys’ fees, the Lender may incur while acting as
the Guarantor’s attorney-in-fact hereunder, all of which costs and expenses are
included in the Obligations. It is further agreed and understood between the
parties hereto that such care as the Lender gives to the safekeeping of its own
property of like kind shall constitute reasonable care of the Collateral when in
the Lender’s possession; provided, however, that the Lender shall not be
required to make any presentment, demand or protest, or give any notice and need
not take any action to preserve any rights against any prior party or any other
person in connection with the Obligations or with respect to the Collateral.


6.Litigation and Other Proceedings. Upon the occurrence and during the
continuation of an Event of Default, the Lender shall have the right but not the
obligation to bring suit or institute proceedings in the name of the Guarantor
or the Lender to enforce any rights in the Collateral, in which event the
Guarantor shall at the request of the Lender do any and all lawful acts and
execute any and all documents reasonably required by the Lender in aid of such
enforcement.

2

--------------------------------------------------------------------------------






7.Default and Remedies.


(a)Default. The Guarantor shall be deemed in default under this Agreement upon
the occurrence and during the continuance of an Event of Default.


(b)Remedies. Upon the occurrence and during the continuance of any such Event of
Default, the Lender shall have the rights of a secured creditor under the UCC,
all rights granted by this Agreement and by law, including the right to:
(a) require the Guarantor to assemble the Collateral and make it available to
the Lender at a place to be designated by the Lender; and (b) prior to the
disposition of the Collateral, store, process, repair or recondition it or
otherwise prepare it for disposition in any manner and to the extent the Lender
deems appropriate. The Guarantor hereby agrees that ten days’ notice of any
intended sale or disposition of any Collateral is reasonable.


(c)Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by the Lender at the
time of, or received by the Lender after, the occurrence of an Event of Default)
shall be paid to and applied as follows:


(i)First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by the Lender;


(ii)Second, to the payment to the Lender of the amount then owing or unpaid on
the Note (to be applied first to outstanding principal and second to accrued
interest);


(iii)Third, to the payment of other amounts then payable to the Lender; and


(iv)Fourth, to the payment of the surplus, if any, to the Guarantor, his
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.


8.Miscellaneous.


(a)Tax Payments. The Guarantor shall pay upon demand any stamp or other taxes,
levies or charges of any jurisdiction with respect to the execution, delivery,
registration, performance and enforcement of this Agreement. Upon request by the
Lender, the Guarantor shall furnish evidence satisfactory to the Lender that all
requisite authorizations and approvals by, and notices to and filings with,
governmental authorities and regulatory bodies have been obtained and made and
that all requisite taxes, levies and charges have been paid.


(b)Notices. Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon Guarantor or the
Lender under this Agreement shall be in writing and faxed, mailed or delivered
to each party to the facsimile number or its address set forth below (or to such
other facsimile number or address as the recipient of any notice shall have
notified the other in writing). All such notices and communications shall be
effective (a) when sent by Federal Express or other overnight service of
recognized standing, on the business day following the deposit with such
service; (b) when mailed, by registered or certified mail, first class postage
prepaid and addressed as aforesaid through the United States Postal Service,
upon receipt; (c) when delivered by hand, upon delivery; and (d) when faxed,
upon confirmation of receipt.



3

--------------------------------------------------------------------------------




Lender:    American Power Group Corporation
7 Kimball Lane, Building A
Lynnfield, MA 01940
Attention: Chief Financial Officer


Telephone: (781) 224-2411
Facsimile: (781) 224-0114


Guarantor:     Thomas Lockhart
________________________
________________________        
Telephone: _______________
Facsimile: _______________


(c)Termination of Security Interest. Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to the Guarantor. Upon such termination the
Lender hereby authorizes the Guarantor to file any UCC termination statements
necessary to effect such termination and the Lender will, at the Guarantor’s
expense, execute and deliver to the Guarantor any additional documents or
instruments as the Guarantor shall reasonably request to evidence such
termination.


(d)Nonwaiver. No failure or delay on the Lender’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.


(e)Amendments and Waivers. This Agreement may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by the
Guarantor and the Lender. Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given.


(f)Assignments. This Agreement shall be binding upon and inure to the benefit of
the Lender and the Guarantor and their respective successors and assigns;
provided, however, that the Guarantor may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of the Lender.


(g)Cumulative Rights, etc. The rights, powers and remedies of the Lender under
this Agreement shall be in addition to all rights, powers and remedies given to
the Lender by virtue of any applicable law, rule or regulation of any
governmental authority, the Guaranty or any other agreement, all of which
rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the Lender’s rights hereunder.
The Guarantor waives any right to require the Lender to proceed against any
Person or to exhaust any Collateral or to pursue any remedy in the Lender’s
power.


(h)Payments Free of Taxes, Etc. All payments made by the Guarantor under the
Guaranty or this Agreement shall be made by the Guarantor free and clear of and
without deduction for any and all present and future taxes, levies, charges,
deductions and withholdings. In addition, the Guarantor shall pay upon demand
any stamp or other taxes, levies or charges of any jurisdiction with respect to
the execution, delivery, registration, performance and enforcement of this
Agreement. Upon request by the Lender, the Guarantor shall furnish evidence
satisfactory to the Lender that all requisite authorizations and approvals by,
and notices to and filings with, governmental authorities and regulatory bodies
have been obtained and made and that all requisite taxes, levies and charges
have been paid.

4

--------------------------------------------------------------------------------






(i)Partial Invalidity. If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.


(j)Expenses. The Guarantor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by the Lender in
connection with custody, preservation or sale of, or other realization on, any
of the Collateral or the enforcement or attempt to enforce any of the
Obligations which is not performed as and when required by this Agreement.


(k)Construction. This Agreement and the Guaranty are the result of negotiations
among, and has been reviewed by, the Guarantor, the Lender and their respective
counsel. Accordingly, this Agreement and the Guaranty shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Guarantor or the Lender.


(l)Entire Agreement. This Agreement taken together with the Guaranty and any
other security documents executed pursuant to this Agreement constitute and
contain the entire agreement of the Guarantor and the Lender and supersede any
and all prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof.


(m)Other Interpretive Provisions. References in this Agreement to any document,
instrument or agreement (a) includes all exhibits, schedules and other
attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “include” and “including” and words of
similar import when used in this Agreement shall not be construed to be limiting
or exclusive.


(n)Governing Law; Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the State of Iowa applicable to contracts made
and to be performed wholly therein and without reference to conflicts of law
rules (except to the extent governed by the UCC). Each party to this Agreement
hereby irrevocably agrees that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement shall be brought solely in a
federal or state court located in the State of Iowa. Each party to this
Agreement hereby covenants and irrevocably submits to the in personam
jurisdiction of the federal and state courts located in the State of Iowa and
agrees that any process in any such action may be served upon such party
personally or by certified mail or registered mail addressed to such party or
its agent, return receipt requested, with the same full force and effect as if
personally served upon such party in Iowa. Each party to this Agreement hereby
waives any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto.


(o)Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY UNCONDITIONALLY
WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, PROCEEDING,
CLAIM, COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT OF THIS
AGREEMENT OR THE GUARANTY OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
CONTEMPLATED BY THIS AGREEMENT.

5

--------------------------------------------------------------------------------




(p)Counterparts. This Agreement may be executed and delivered by original or
facsimile signatures and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.




[The remainder of this page is intentionally left blank]





6

--------------------------------------------------------------------------------




    


IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be executed as of
the day and year first above written.


GUARANTOR:




/s/ Thomas Lockhart
Thomas Lockhart




AGREED:


AMERICAN POWER GROUP CORPORATION




By: /s/ Charles E. Coppa    
Charles E. Coppa
Chief Financial Officer
    





--------------------------------------------------------------------------------






Schedule 1


to Security Agreement


All right, title, interest, claims and demands of the Guarantor in and to the
following property:




___________________________________


___________________________________


___________________________________


___________________________________



